 
Exhibit 10.1
 
MAIDENFORM BRANDS, INC.
2005 ANNUAL PERFORMANCE BONUS PLAN
(as amended and restated effective as of April 3, 2009)
 
1.
PURPOSE

 
The purpose of the Plan is to attract, retain and motivate key employees by
providing performance awards to designated key employees of the Company or its
Subsidiaries.  The Plan was initially adopted by the Board effective as of
January 2, 2005, and is hereby amended and restated in its entirety in the form
set forth herein, effective as of April 3, 2009, to provide, among other things,
that the Company may continue to grant Awards under the Plan after the 2009
annual meeting of the Company’s stockholders.  The Plan, as amended and
restated, is not subject to the approval by the stockholders of the
Company.  Accordingly, Awards granted under the Plan are not intended to, and
will not, comply with the exception for performance based compensation under
Section 162(m) of the Code following April 3, 2009.
 
2.
DEFINITIONS

 
Unless the context otherwise requires, the words that follow shall have the
following meanings:
 
(a)           “Award” shall mean a performance award under the Plan.
 
(b)           “Board” shall mean the Board of Directors of the Company.
 
(c)           “Code” shall mean the Internal Revenue Code of 1986, as amended,
and any successor thereto.
 
(d)           “Code Section 409A” shall mean Section 409A of the Code and the
regulations and guidance promulgated thereunder
 
(e)           “Company” shall mean Maidenform Brands, Inc. and any successor by
merger, consolidation or otherwise.
 
(f)           “Committee” shall mean the Compensation Committee of the Board or
such other committee of the Board that is appointed by the Board to administer
the Plan.
 
(g)           “Common Stock” means the common stock, $0.01 par value per share,
of the Company.
 
(h)           “Participant” shall mean any employee of the Company or any
Subsidiary selected, in accordance with Section 4 hereof, to be eligible to
receive an Award in accordance with the Plan.
 
(i)           “Performance Period” shall mean each fiscal year of the Company or
such other period (as specified by the Committee) over which performance is to
be measured.
 
 
1

--------------------------------------------------------------------------------

 
 
(j)           “Performance Goals” shall mean the objective performance goals,
criteria, formulas and standards described in Section 6 hereof.
 
(k)           “Plan” shall mean the Maidenform Brands, Inc. 2005 Annual
Performance Bonus Plan.
 
(l)           “Subsidiary” shall mean any subsidiary corporation of the Company
within the meaning of Section 424(f) of the Code.
 
3.
ADMINISTRATION AND INTERPRETATION OF THE PLAN

 
(a)           The Plan shall be administered by the Committee.  The Committee
shall have the exclusive authority and responsibility to make all determinations
and take all other actions necessary or desirable for the Plan’s administration,
including, without limitation, correcting any defect, supplying any omission or
reconciling any inconsistency in the Plan in the manner and to the extent it
shall deem necessary to carry the Plan into effect.  The Committee may, in its
discretion, delegate its authority and responsibility under the Plan to the
extent permitted by applicable law, provided that the Committee may not delegate
authority or responsibility with respect to individuals subject to Rule 16b-3 of
the Securities Exchange Act of 1934, as amended.
 
(b)           Decisions of the Committee shall be made by a majority of its
members.  All decisions of the Committee on any question concerning the
selection of Participants and the interpretation and administration of the Plan
shall be final, conclusive and binding upon all parties.  The Committee may rely
on information, and consider recommendations, provided by the Board or the
executive officers of the Company.
 
4.
ELIGIBILITY AND PARTICIPATION

 
(a)           For each Performance Period, the Committee shall select, in its
discretion, the employees of the Company or its Subsidiaries who are to
participate in the Plan.
 
(b)           No person shall be entitled to any Award for a Performance Period
unless the individual is an employee of the Company or a Subsidiary designated
as a Participant for the Performance Period.  The Committee may add to or delete
individuals from the list of designated Participants at any time and from time
to time, in its sole discretion; provided that, subject to Section 5.2, once a
person is designated as a Participant for a Performance Period such person shall
not be removed as a Participant during such Performance Period.
 
5.
PERFORMANCE AWARD PROGRAM

 
5.1           PERFORMANCE AWARDS.  Subject to the satisfaction of any conditions
on payment imposed by the Committee, each Participant shall be eligible to
receive an Award based on the level of attainment during a specified Performance
Period of the Performance Goals established for the Performance Period in
accordance with Exhibit A, attached hereto, as determined by the Committee in
its sole discretion.
 
5.2           PAYMENT DATE.  Awards may be paid at such time(s) as determined by
the Committee but in all events, except as provided in the next sentence, shall
be paid not later than the later of: (i) March 15 of the year following the
calendar year in which the Performance Period with respect to which the Award is
earned ends; or (ii) two and one-half (2½) months after the expiration of the
fiscal year in which the Performance Period with respect to which the Award is
earned ends.  The Committee may defer payment of all or any portion of any
Awards with such conditions as the Committee may determine and may permit a
Participant electively to defer receipt of all or a portion of an Award.  Unless
otherwise determined by the Committee in its sole discretion, no Award or pro
rata portion thereof shall be payable to any individual whose employment with
the Company or its Subsidiaries has ceased prior to the date such Award is paid.
 
 
2

--------------------------------------------------------------------------------

 
 
5.3           FORM OF PAYMENT.  In the sole discretion of the Committee, Awards
may be paid at the time payment is otherwise due hereunder in whole or in part
in cash, Common Stock or other property, provided that any Common Stock shall be
issued under the Maidenform Brands, Inc. 2009 Omnibus Incentive Plan as an
“other stock-based award” (or another plan maintained by the Company that was
approved by stockholders) or under another arrangement that is permitted under
applicable stock exchange or listing rules.
 
6.
NON-ASSIGNABILITY

 
No Award or payment thereof nor any right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance,
garnishment, execution or levy of any kind or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber and to the extent permitted
by applicable law, charge, garnish, execute upon or levy upon the same shall be
void and shall not be recognized or given effect by the Company.
 
7.
NO RIGHT TO EMPLOYMENT

 
Nothing in the Plan or in any notice of an Award shall confer upon any person
the right to continue in the employment of the Company or one of its
Subsidiaries or affect the right of the Company or any of its Subsidiaries to
terminate the employment of any Participant.
 
8.
TERM OF PLAN; AMENDMENT OR TERMINATION

 
The Board initially approved the Plan effective as of January 2, 2005.  While
the Company hopes to continue the Plan indefinitely, it reserves the right in
its Board (or a duly authorized committee thereof) to amend, suspend or
terminate the Plan or to adopt a new plan in place of the Plan at any time;
provided that no amendment, suspension or termination may adversely affect the
rights of any Participant with regard to an Award for a current or prior
Performance Period.
 
9.
SEVERABILITY

 
In the event that any one or more of the provisions contained in the Plan shall,
for any reason, be held to be invalid, illegal or unenforceable, in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of the Plan and the Plan shall be construed as if such invalid,
illegal or unenforceable provisions had never been contained therein.
 
 
3

--------------------------------------------------------------------------------

 
 
10.
WITHHOLDING

 
The Company shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any obligations it may have under law to withhold
federal, state or local income or other taxes incurred by reason of payments
pursuant to the Plan.
 
11.
CODE SECTION 409A

 
Although the Company makes no guarantee with respect to the tax treatment of
payments hereunder, the Plan is intended to be exempt from Code Section 409A and
to the maximum extent permitted the Plan shall be limited, construed and
interpreted in accordance with such intent, except that any deferral under
Section 5.2 will be made in a manner intended to comply with the applicable
requirements of Code Section 409A.
 
12.
GOVERNING LAW

 
The Plan and any amendments thereto shall be construed, administered, and
governed in all respects in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable principles
of conflict of laws).
 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A


The Performance Goals shall be based on the attainment of certain target levels
of, or a specified increase or decrease (as applicable) in the following
criteria or such other criteria determined by the Committee: (i) enterprise
value or value creation targets; (ii) after-tax or pre-tax profits, including
without limitation as attributable to continuing and/or other operations of the
Company; (iii) operational cash flow or economic value added; (iv) specified
objectives with regard to limiting the level of increase in all or a portion of,
the Company’s bank debt or other long-term or short-term public or private debt
or other similar financial obligations of the Company, which may be calculated
net of cash balances and/or other offsets and adjustments as may be established
by the Committee; (v) earnings per share or earnings per share from continuing
operations; (vi) sales (domestic and/or international), inventory turnover,
revenues, net income, gross margin or earnings before income tax or other
exclusions; (vii) return on capital employed or return on invested capital;
(viii) total shareholder return, including after-tax or pre-tax return on
stockholder equity; (ix) the fair market value of the shares of the Company’s
Common Stock; (x) the growth in the value of an investment in the Company’s
Common Stock assuming the reinvestment of dividends; (xi) a transaction that
results in the sale of stock or assets of the Company; (xii) earnings before
interest, taxes plus amortization and depreciation; (xiii) reduction in expenses
or cost savings; or (ix) any financial metric set forth herein or in the
Company’s financial statements as a percentage of another financial metric.


Unless the Committee otherwise determines in its sole discretion that
appropriate adjustment should be made to reflect the impact of an event or
occurrence, the Committee shall exclude the impact of any of the following
events or occurrences: (a) restructurings, discontinued operations,
extraordinary items or events, and other unusual or non-recurring charges, (b)
an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (c) a change in
tax law or accounting standards required by generally accepted accounting
principles.  Performance goals may also be based upon individual Participant
Performance Goals, as determined by the Committee, in its sole discretion.


In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or affiliate, subsidiary, division, other
operational unit, business segment or administrative department of the Company)
performance under one or more of the measures described above relative to the
performance of other corporations (or an affiliate, subsidiary, division, other
operational unit, business segment or administrative department of another
corporation).  The Committee may: (i) designate additional business criteria on
which the Performance Goals may be based or (ii) adjust, modify or amend the
aforementioned business criteria.


 
5

--------------------------------------------------------------------------------

 